Citation Nr: 1114505	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Secretary and the Veteran (the parties) filed a joint motion for remand.  In September 2010, the Court vacated the Board's February 2009 decision pertaining to the issue of entitlement to service connection for hepatitis C.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hepatitis C.  Further development is necessary for a determination in that regard.  

In March 2011, additional evidence was received at the Board.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


